    20-10009-scc        Doc 104-1        Filed 08/31/20 Entered 08/31/20 15:55:35                       Exhibit A -
                                         Proposed Order Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
In re:                                                                    Chapter 7

LIBERTY BRIDGE CAPITAL MANAGEMENT                                         Case No. 20-10009 (SCC)
GP, LLC, et al.,1

                                     Debtors.                             (Jointly Administered)

----------------------------------------------------------------x

                       ORDER DIRECTING PRODUCTION AND
                 TURNOVER OF DOCUMENTS BY AND EXAMINATION OF
                              JACQUELINE NIGRO

         Upon the application dated August 31, 2020 (the “Application”) of Kenneth P. Silverman,

Esq., the Chapter 7 Trustee (the “Trustee”) of the jointly administered estates (the “Estates”) of

the above-captioned debtors (the “Debtors”), by his counsel, SilvermanAcampora LLP, seeking

the entry of an order pursuant to section 105(a) of title 11, United States Code (the “Bankruptcy

Code”) and Rule 2004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)

authorizing and directing the production and turnover of documents, books, records,

communications and account statements by and examination of Jacqueline Nigro, as more

particularly set forth in the Application and this Order; and the Court having jurisdiction to

consider the Application and the relief requested therein in accordance with 28 U.S.C. §§ 157 and

1334; and the Court having found and determined that the relief sought in the Application is in the

best interests of the Debtors’ jointly administered estates; and the legal and factual bases set forth

in the Application having established just cause for the relief granted herein; and after due


1
  The Debtors in these cases, along with the last four digits of their federal tax identification numbers are (i) Liberty
Bridge Capital Management GP, LLC (9236) (Case No. 20-10009); (ii) Cash4Cases, Inc. (8244)(Case No. 20-10010);
(iii) Liberty Bridge Capital Management IM, LLC (2955)(Case No. 20-10011); (iv) Liberty Bridge Capital
Management, L.P. (6434)(Case No. 20-10012); (v) Liberty Bridge Finco LLC (5215)(Case No. 20-10013); (vi)
Liberty Bridge Settlement Clearing, LLC (8144)(Case No. 20-10014); (vii) Diversified Pre- Settlement Portfolio I, a
Series of Liberty Bridge Capital Management, L.P. (1925)(Case No. 20-10015); and (viii) Diversified Pre-Settlement
Portfolio II, a Series of Liberty Bridge Capital Management, L.P. (1660)(Case No. 20-10016).
 20-10009-scc        Doc 104-1      Filed 08/31/20 Entered 08/31/20 15:55:35           Exhibit A -
                                    Proposed Order Pg 2 of 3



deliberation and sufficient cause appearing therefore; it is hereby

        ORDERED, that pursuant to Bankruptcy Rule 2004, the Application is hereby approved

to the extent set forth herein; and it is further

        ORDERED, that the Witness is directed to appear for an examination on a date to be

determined either (i) in person at the offices of SilvermanAcampora LLP, 100 Jericho Quadrangle,

Suite 300, Jericho, New York 11753, or (ii) by telephonic or video conference, that

SilvermanAcampora LLP is authorized to issue a subpoena, substantially in the form as annexed

to the Application as Exhibit B (the “Subpoena”), and that this Order and document production

request shall accompany the service of the Subpoena upon the Witness; and it is further

        ORDERED, that the Witness is directed to electronically produce and turnover the

following documents in connection with, among other things, the purchase of any and all property,

including but not limited to, luxury vehicles, jewelry (i.e. an engagement ring), and real property

(collectively, the “Purchases”) by Jaeson Birnbaum (“Birnbaum”) for the benefit of the Witness

for examination and inspection within forty-five (45) days of service of the Subpoena:

            a. any and all documents, correspondence (including email correspondence), books,

                or records concerning, regarding, or relating to any and all payments made by the

                Debtors and/or Birnbaum in regards to the Purchases, whether maintained in the

                form of paper records, electronic format, or otherwise, in the Witness’s possession,

                custody, or control, or to which the Witness otherwise has access.

        ORDERED, that to the extent necessary, the Trustee’s rights are reserved to request

additional examinations and/or documents under Bankruptcy Rule 2004 based on any information

that may be revealed as a result of the discovery obtained pursuant to this Order; and it is further

        ORDERED, that this Court retains jurisdiction to resolve all matters arising under or
 20-10009-scc        Doc 104-1    Filed 08/31/20 Entered 08/31/20 15:55:35           Exhibit A -
                                  Proposed Order Pg 3 of 3



related to this Order, to interpret, implement, and enforce the provisions of this order; and it is

further

          ORDERED, that the service of a copy of this Order and Subpoena, by overnight delivery

upon the Witness, with an address of 228 Park Avenue S., New York, New York 10003-1502; and

it is further

          ORDERED, that the Trustee is hereby authorized and approved to do such things,

executed such documents, and expend such funds as may be necessary and consistent with this

Order.

Dated: August __, 2020
       New York, New York




                                                     Honorable Shelley C. Chapman
                                                     United States Bankruptcy Judge
